Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Mark James Kanelos is suspended from the practice of law for three (3) years, with the last eighteen (18) months of the suspension stayed by probation for a period of eighteen (18) months, commencing upon the completion of eighteen (18) months’ suspension, subject to the following conditions: a. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the status of his practice of law and the nature and extent of his compliance with the conditions of probation; b. Respondent shall notify the Administrator within fourteen (14) days of any change of address; c. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigations relating to his conduct; d. Respondent shall continue in his course of treatment with Neal Spira, M.D., or such other qualified mental health professional acceptable to the Administrator, and shall report to Dr. Spira or such other qualified mental health professional on a regular basis of not less than four times per week or such other times as Dr. Spira or such other qualified mental health professional determines, with the Administrator advised of any change in attendance deemed warranted by such professional; e. Respondent shall be monitored by a qualified mental health professional other than Dr. Spira acceptable to the Administrator, for taking of prescribed medications and shall comply with the recommendations of such professional; f. Respondent shall comply with all other treatment recommendations of Dr. Spira and such other mental health professional; g. Respondent shall provide to Dr. Spira, and any such other qualified mental health professional, an appropriate release as required under the Confidentiality Act of the Mental Health Code (740 ILCS 110/1 et seq.), authorizing the treating professional to: (1) disclose to the Administrator on at least a quarterly basis information pertaining to the nature of respondent’s compliance with any treatment plan established with respect to respondent’s conditions; (2) promply report to the Administrator respondent’s failure to comply with any part of an established treatment plan; and (3) respond to any inquiries by the Administrator regarding respondent’s mental or emotional state or compliance with any established treatment plan; h. Respondent shall notify the Administrator within fourteen (14) days of any change in treatment professionals; i. Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; j. At least thirty (30) days prior to the termination of the period of probation, respondent shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct; and k. Probation shall be revoked if respondent is found to have violated any of the terms of probation. The remaining period of suspension, i.e., eighteen (18) months, shall commence from the date of the determination that any term of probation has been violated.